                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JOAQUÍN CARCAÑO, et al.,

                      Plaintiffs,

               v.                                     No. 1:16-cv-00236-TDS-JEP

 ROY A. COOPER, III, et al.,

                      Defendants,

               and

 PHIL BERGER, et al.,

                      Intervenor-Defendants.




  PLAINTIFFS’ BRIEF ADDRESSING MODIFIED PROPOSED CONSENT
DECREE AND IN SUPPORT OF THE SUPPLEMENTAL JOINT MOTION FOR
                 ENTRY OF A CONSENT DECREE

       Pursuant to the Court’s May 20, 2019 Order, see ECF No. 286, Plaintiffs Joaquín

Carcaño, Payton Grey McGarry, Hunter Schafer, Quinton Harper, Angela Gilmore,

Madeline Goss, and American Civil Liberties Union of North Carolina (collectively,

“Plaintiffs”), respectfully submit the following brief to address the proposed consent

decree filed contemporaneously with this brief, and in continued support of the

Supplemental Joint Motion for Entry of a Consent Decree submitted by Plaintiffs and

Defendants Roy A. Cooper III, Joshua Stein, Machelle Sanders, Mandy K. Cohen, and




                                             1


     Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 1 of 9
James H. Trogdon III (collectively, “Executive Branch Defendants”) (collectively

referred to herein as “the Consent Parties”).

       Following the hearing held on May 17, 2019, and consistent with the Court’s and

the parties’ concerns expressed during the hearing, the Consent Parties have agreed to a

modified proposed consent decree. See Consent Judgment and Decree. The Consent

Parties have conferred with counsel for the Legislative-Intervenors and UNC in an effort

to come to an agreement with all parties about the scope of the proposed consent decree.

While Consent Parties have endeavored to obtain all parties’ agreement on the terms of

the proposed consent decree, Intervenors have indicated that they continue to oppose the

modified proposed consent decree. UNC has indicated that it takes no position.

       Notwithstanding the Intervenors’ continued objection to the consent decree, the

modified proposal resolves the concerns expressed by the Court at the May 17, 2019

hearing and is fair, adequate, and reasonable and in the public interest. Intervenors’

opposition to the motion is not a legally valid basis to deny entry of the consent decree.

Intervenors cannot block entry of a consent decree resolving Plaintiffs’ claims against the

Executive Branch Defendants whom Plaintiffs actually (and properly) named as

defendants under Ex parte Young. See Local No. 93, Int’l Ass’n of Firefighters, AFL-CIO

C.L.C. v. City of Cleveland, 478 U.S. 501, 528-29 (1986). Indeed, the modified proposed

consent decree makes abundantly clear that the decree imposes no obligations on

Intervenors and does not in any way interfere with Intervenors’ legislative interests or

ability to take whatever positions they may seek to take in future, unrelated litigation.

The Court should enter the modified proposed consent decree.

                                                2


      Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 2 of 9
I.     The Modified Proposed Consent Decree Resolves the Court’s Concerns.

       The Consent Parties have negotiated a modified proposed consent decree that

endeavors to clarify the scope of the decree and address the concerns the Court raised at

the May 17, 2019 hearing.

       Specifically, Recital Paragraph 4 now exactly tracks the language of H.B. 142

Section 2 in describing the facilities that are encompassed by the proposed consent

decree. See Consent Judgment and Decree at 2 ¶ 4. It has always been the Consent

Parties’ intent that the decree reach only those facilities governed by H.B. 142. Recital

Paragraph 4 now makes clear that the term “public facilities” used throughout the decree

refers exclusively to those facilities covered by H.B. 142.

       Second, Paragraph 1 of the consent decree has been modified to make clear that

the decree places specific obligations on the Executive Branch Defendants related to

those defendants’ construal of Section 2 of H.B. 142. Consent Judgment and Decree at 5

¶ 1. Paragraph 2, in turn, has been modified to remain consistent with this Court’s

interpretation of H.B. 142 as lacking an enforcement mechanism, and also to provide

additional clarity about the scope of the Executive Branch Defendants’ prosecution

authority under N.C.G.S. § 114-11.6. Id. at 6 ¶ 2. Paragraph 2 now makes clear that the

provision is limited to prosecution under Section 2 of H.B. 142 and applies when an

individual’s use of a restroom, consistent with his gender identity, is otherwise lawful.

       Finally, in light of the concerns the Court and the Intervenors raised at the hearing,

the Consent Parties have agreed to eliminate what had previously been Paragraph 3 of the

decree. Because Governor Cooper and the current Executive Branch administration will

                                             3


      Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 3 of 9
remain in office through the December 1, 2020 sunset of Section 3—and given the

Executive Branch Defendants’ expressed agreement to the interpretation set forth in what

had previously been Paragraph 3—Plaintiffs have determined that the modest relief

previously embodied in Paragraph 3 ultimately is not essential to Plaintiffs’ ability to

resolve their claims. Despite the Consent Parties’ agreement to eliminate Paragraph 3,

Intervenors have indicated that they continue to oppose the consent decree.

II.    The Modified Proposed Consent Decree is Fair, Adequate, and Reasonable,
       and in the Public Interest.

       With the modifications agreed to by the Consent Parties, there can be no doubt

that the modified proposed consent decree is fair, adequate, and reasonable and in the

public interest. Plaintiffs incorporate their prior arguments made both in briefing and at

the hearing on these issues. See Pls.’ Mem. Supp. Consent Decree, ECF No. 265 (“Pls.’

Mem.”); Pls.’ Reply Supp. Consent Decree, ECF No. 276 (“Pls.’ Reply”); see generally

Hearing Tr., ECF No. 287. It is also clear that this Court found subject-matter

jurisdiction over Plaintiffs’ Equal Protection Claims, as alleged in Count Two of the

Fourth Amended Complaint, and therefore that the Court has jurisdiction to enter the

proposed consent decree. See Hearing Tr. at 12:20-16:17, 23:21-25:12; see also Pls.’

Mem. at 9-12; Pls.’ Reply at 2-6.

       With respect to Paragraphs 1 and 2 of the modified proposed consent decree,

Plaintiffs further note that Intervenors’ counsel conceded at the hearing that the

provisions of the consent decree that relate to Section 2 of H.B. 142 merely accept the

Court’s reading of Section 2, and do not dispute the validity of this Court’s reading of the


                                             4


      Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 4 of 9
law. See Hearing Tr. at 7:12-14, 9:13-16. Intervenors’ counsel also agreed that revising

Paragraph 1 of the consent decree to clarify that the Executive Branch Defendants are

prohibiting from construing H.B. 142 inconsistently with the Court’s reading “would be

unobjectionable.” Id. at 9:3-5. Because Paragraphs 1 and 2 of the modified proposed

consent decree do no more than require the Executive Branch Defendants to act

consistently with Section 2 of H.B. 142—and thus, consistently with the law—those

provisions are reasonable and in the public interest.

       For these reasons, and those expressed in Plaintiffs’ prior briefing and at the

hearing, the modified proposed consent decree should be entered.

III.   Intervenors’ Continued Objection to the Consent Decree is Not an Obstacle
       to Entry of the Decree.

       Despite the modifications the Consent Parties have made to the decree, Intervenors

continue to indicate that they oppose entry of the consent decree. However, Intervenors’

consent to or lack of opposition is not essential to Plaintiffs’ ability to enter a consent

decree with other parties. Given the scope and terms of the modified proposed consent

decree, Intervenors’ continued opposition is not a legal basis for this Court to deny entry

of the consent decree.

       The Supreme Court has made abundantly clear that “[i]t has never been supposed

that one party—whether an original party, a party that was joined later, or an

intervenor—could preclude other parties from settling their own disputes and thereby

withdrawing from [the] litigation.” Local No. 93, 478 U.S. at 528-29. An intervenor

may “present evidence and have its objections heard at the hearings on whether to


                                               5


       Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 5 of 9
approve a consent decree,” but “it does not have power to block the decree merely by

withholding its consent.” Id. at 529. Intervenors here cannot block entry of a consent

decree that resolves Plaintiffs’ claims against the Executive Branch Defendants—whom

Plaintiffs actually (and properly) named as defendants consistent with Ex parte Young.

       Intervenors are not named as parties to the consent decree. The modified proposed

consent decree does not impose any obligations or limitations on Intervenors. The

consent decree places no limitation on Intervenors’ legislative prerogatives, because it

expressly acknowledges the General Assembly’s ability to enact new or to amend

existing legislation. See Consent Judgment and Decree at 5 ¶ 1. The decree also does not

affect the application of or enforcement of laws other than H.B. 142. Id. at 6 ¶ 2

(enjoying prosecution under Section 2 of H.B. 142 when use is “otherwise lawful”).

Finally, the consent decree does not invalidate H.B. 142 at all—it leaves the law in place

and adopts the Court’s reading of Section 2.

       In light of the Court’s and Intervenors’ concern that the previously proposed

consent decree might place some limitation (which the decree did not) on Intervenors’

ability to take a different position on the meaning and effect of Section 3, as applied to a

local government’s interpretation of an existing law, the Consent Parties have agreed to

eliminate Paragraph 3 entirely. This change resolves any concern that the modified

proposed consent decree in any way hinders the Intervenors’ interests.

       Intervenors do not “have power to block the decree merely by withholding [their]

consent,” Local No. 93, 478 U.S. at 529, and the proposed consent decree does not affect

Intervenors’ interests in any way. This Court can—and should—enter it notwithstanding

                                               6


      Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 6 of 9
Intervenors’ continued objections and bring an end to a significant portion of this long-

running litigation.

                                      *      *      *




                                             7


      Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 7 of 9
                                    CONCLUSION

      Plaintiffs respectfully request that the Court enter the modified proposed consent

decree attached hereto.


Dated: May 31, 2019                             Respectfully submitted,

/s/ Irena Como
Irena Como (NC Bar No. 51812)                   Tara L. Borelli*
AMERICAN CIVIL LIBERTIES UNION OF               Peter C. Renn*
   NORTH CAROLINA LEGAL FOUNDATION              LAMBDA LEGAL DEFENSE AND
Post Office Box 28004                             EDUCATION FUND, INC.
Raleigh, North Carolina 27611                   730 Peachtree Street NE, Suite 1070
Telephone: 919-834-3466                         Atlanta, GA 30308-1210
Facsimile: 866-511-1344                         Telephone: 404-897-1880
icomo@acluofnc.org                              Facsimile: 404-897-1884
                                                tborelli@lambdalegal.org
James D. Esseks*                                prenn@lambdalegal.org
Leslie Cooper*
Elizabeth O. Gill*                              Devi M. Rao*
Chase B. Strangio*                              Andrew C. Noll*
AMERICAN CIVIL LIBERTIES UNION                  JENNER & BLOCK LLP
   FOUNDATION                                   1099 New York Avenue, NW Suite 900
125 Broad St., 18th Fl.                         Washington, DC 20001-4412
New York, NY 10004                              Telephone: 202-639-6000
Telephone: 212-549-2627                         Facsimile: 202-639-6066
Facsimile: 212-549-2650                         drao@jenner.com
jesseks@aclu.org                                anoll@jenner.com
lcooper@aclu.org
egill@aclunc.org                                Scott B. Wilkens*
cstrangio@aclu.org                              Wiley Rein LLP
                                                1776 K Street NW
                                                Washington, DC 20006
                                                Telephone: 202-719-7000
                                                Facsimile: 202-719-7049
                                                swilkens@wileyrein.com

*Appearing by special appearance pursuant to L.R. 83.1(d)

                                 Counsel for Plaintiffs


                                            8


     Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 8 of 9
                           CERTIFICATE OF SERVICE

      I, Irena Como, hereby certify that on May 31, 2019, I electronically filed the

foregoing PLAINTIFFS’ BRIEF ADDRESSING MODIFIED PROPOSED CONSENT

DECREE AND IN SUPPORT OF THE SUPPLEMENTAL JOINT MOTION FOR

ENTRY OF A CONSENT DECREE using the CM/ECF system, and have verified that

such filing was sent electronically using the CM/ECF system to all parties who have

appeared with an email address of record.


                                         /s/ Irena Como                   .

                                         Counsel for Plaintiffs




     Case 1:16-cv-00236-TDS-JEP Document 290 Filed 05/31/19 Page 9 of 9
